IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00008-CR

DUSTIN SCOTT HARWELL,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 15,391


                          MEMORANDUM OPINION


       The trial court convicted Dustin Scott Harwell of the offense of burglary of a

habitation and assessed punishment at fifteen years confinement. We affirm.

       Harwell’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Harwell of his right to submit a brief

on his own behalf. Harwell did not file a brief. Counsel's brief evidences a professional
evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgments.

        Counsel's request that he be allowed to withdraw from representation of Harwell

is granted. Additionally, counsel must send Harwell a copy of our decision, notify

Harwell of his right to file a pro se petition for discretionary review, and send this Court

a letter certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.

TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                          AL SCOGGINS
                                          Justice



Harwell v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed September 12, 2018
Do not publish
[CR25]




Harwell v. State                                 Page 3